DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claims 12-14 are objected to because of the following informalities:  
Claim 12 line 5 recites, “the open ends,” claim should be amended to recite –open ends--.
Claim 13 lines 6 and 7-8 recite, “the other,” and “outside of the outside of the open ends,” claim should be amended to recite –another-- and –outside of open ends--.
Claim 14 lines 4 and 8-9 both recite, “the connector,” claim should be amended to recite –the first connector-- and –the second connector-- respectively.
  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tateishi [US 9,190,747].
Regarding claim 1, Tateishi discloses a connector assembly, comprising: a connector (fig. 1; 12) including: an insulating housing (fig. 1; 16) formed with a slot (fig. 1; 19) extending in a longitudinal direction (fig. 1; arrangement direction of 17 and 18), at least one of two opposite ends (fig. 1; right most end with 40) of the slot (19) defining an open end (fig. 1; 40); and a conductive terminal (fig. 1; 17/18) disposed within the slot (19); and a first circuit board (fig. 1; 13, 15) received within the slot (19) and including an electrical contact pad (15) contacting the conductive terminal (17/18), the electrical contact pad (15) extending outside of the insulating housing (12) in the longitudinal direction (arrangement direction) via the open end (40) of the slot (19).

Claim(s) 14 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tai et al. [US 8,961,199].
Regarding claim 14, Tai discloses a connector assembly, comprising: a first circuit board (fig. 4; 300) including an electrical contact pad (conductor of 300 that makes electrical contact with 2); a first connector (fig. 1; 111) defining a slot (fig. 2; 1110) for receiving the first circuit board (300), the slot (1110) including a first electrical terminal (fig. 1; 21) for establishing electrical contact with the contact pad (conductor of 300 that makes electrical contact with 2) of the first circuit board (300), the first electrical terminal (21) including a plug (fig. 6; 215) extending through a body (fig. 4; 3) of the connector (111); and a second connector (fig. 1; 121) including a slot (fig. 2; 1210) for receiving the first circuit board (300), the slot (1210) including a second electrical terminal (fig. 1; 22) for establishing electrical contact with the contact pad (conductor of 300 that makes electrical contact with 2) of the first circuit board (300), the second electrical terminal (22) including a plug (fig. 6; 225) extending through a body (fig. 3; 132 of 121) of the connector (121).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Cheong et al. [US 6,254,435] in view of Tateishi [US 9,190,747].
Regarding claim 1, Cheong discloses a connector assembly, comprising: a connector (fig. 1; 10) including: an insulating housing (fig. 1; 12) formed with a slot (fig. 1; 14) extending in a longitudinal direction (fig. 1; 12c to 12c), at least one of two opposite ends (fig. 1; one end containing 22) of the slot (14) defining an open end (fig. 1; 22); and a conductive terminal (fig. 1; 38/40) disposed within the slot (14); and a first circuit board (fig. 1; 18) received within the slot (14) and including an electrical contact pad (fig. 1; 20) contacting the conductive terminal (38/40).
Cheong does not disclose the electrical contact pad extending outside of the insulating housing in the longitudinal direction via the open end of the slot.
However Tateishi teaches the electrical contact pad (15) extending outside of the insulating housing (12) in the longitudinal direction (arrangement direction) via the open end (40) of the slot (19).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of claimed invention to incorporate the electrical contact pad extending outside of the insulating housing in the longitudinal direction via the open end of the slot as suggested by Tateishi for the benefit of improving the guidance of a circuit board when mating with a connector.

Regarding claim 2, Cheong modified by Tateishi has been discussed above. Cheong discloses wherein the insulating housing (12) further includes at least one positioning partition (fig. 1; 24) connected between two side walls (fig. 1;12d) of the slot (14).

Regarding claim 3, Cheong modified by Tateishi has been discussed above. Cheong discloses wherein the first circuit board (18) defines at least one positioning notch (fig. 1; notch of 18 that matches with 24) for receiving the positioning partition (24).

Regarding claim 4, Cheong modified by Tateishi has been discussed above. Cheong discloses wherein the at least one positioning partition (24) extends perpendicularly to the two side walls (12d) of the slot (14).

Regarding claim 5, Cheong modified by Tateishi has been discussed above. Cheong discloses wherein the conductive terminal (38/40) includes a plug (fig. 5; 38f, 40f) extending from a bottom (fig. 5; 12b) of the insulating housing (12).

Regarding claim 6, Cheong modified by Tateishi has been discussed above. Cheong discloses wherein the conductive terminal (38/40) includes two rows of elastic contact arms (figs. 5 and 6; 38c, 40c) located on opposite sides of the slot (14) for electrically contacting the first circuit board (18).

Regarding claim 7, Cheong modified by Tateishi has been discussed above. Cheong discloses wherein the conductive terminal (38/40) further includes a fixing portion (figs. 5 and 6; 38b, 40b) connected between the elastic contact arms (38c, 40c) and the plug (38f, 40f).

Regarding claim 8, Cheong modified by Tateishi has been discussed above. Cheong discloses wherein the fixing portion (38b, 40b) is fixed in a bottom wall (figs. 5 and 6; walls that 38b and 40b attach to) of the insulating housing.

Regarding claim 9, Cheong modified by Tateishi has been discussed above. Cheong discloses further comprising a second circuit board (fig. 1; 27) including a socket (fig. 1; holes of 27 that engage 38f and 40f) engaging with the plug (38f, 40f).

Regarding claim 10, Cheong modified by Tateishi has been discussed above. Cheong discloses wherein a positioning hole (see Col 3 Ln 57-59, 61-64) is formed on the second circuit board (27) for receiving a protruding positioning post (fig. 3; 26) formed on the bottom (12b) of the insulating housing (12).

Claim(s) 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Cheong et al. [US 6,254,435] and Tateishi [US 9,190,747] as applied to claim 9 above, and further in view of Maas et al. [US 10,980,117].
Regarding claim 11, Cheong and Tateishi do not disclose wherein the connector comprises two connectors and the second circuit board comprises two second circuit boards, the two connectors mounted to the two second circuit boards, respectively.
However Maas teaches two connectors (fig. 1; two 155) and the second circuit board (fig. 2; 20a, 20b) comprises two second circuit boards (20a, 20b), the two connectors (two 155) mounted to the two second circuit boards (20a, 20b, through 55a and 55b see fig. 3), respectively.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of claimed invention to incorporate the connector comprises two connectors and the second circuit board comprises two second circuit boards, the two connectors mounted to the two second circuit boards as suggested by since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art, St. Regis Paper Co. v. Bemis Co., 193 USPQ 8, and also for the benefit of improving the application of use which allows a connector assembly to perform multiple complex functions and instructions.

Regarding claim 12, Cheong and Tateishi disclose (Tateishi) the first circuit board (13, 15) being inserted into the connector (12) in a vertical direction (fig. 1; downward direction) with a portion of the electrical contact pad (15) located between and extending through the open end (40) of the connector.
Cheong and Tateishi do not disclose wherein the two second circuit boards are arranged within a shared horizontal plane, and the two connectors are arranged opposite to each other in a horizontal direction and spaced apart by a predetermined distance.
However Maas teaches the two second circuit boards (20a, 20b) are arranged within a shared horizontal plane (20a and 20b are located in the same plane), and the two connectors (55a, 55b) are arranged opposite to each other in a horizontal direction (left-right direction) and spaced apart by a predetermined distance (fig. 3; thickness of 100).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of claimed invention to incorporate  the two second circuit boards are arranged within a shared horizontal plane, and the two connectors are arranged opposite to each other in a horizontal direction and spaced apart by a predetermined distance, the first circuit board being inserted into the two connectors in a vertical direction with a portion of the electrical contact pad located between and extending through the open ends of the two connectors as suggested by Maas for the benefit of improving conductivity throughout a circuit board assembly.

Claim(s) 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tai et al. [US 8,961,199] in view of Maas et al. [US 10,980,117].
Regarding claim 15, Tai discloses a second circuit board (fig. 12; 200) electrically connected to the plug (215) of the first connector (111) and the plug (225) of the second connector (121).
Regarding claims 15 and 17, Tai does not disclose a third circuit board electrically connected to the plug of the second connector [claim 15]; wherein the first and second connectors are arranged parallel to one another and the second and third circuit boards are arranged parallel to one another [claim 17].
Regarding claims 15 and 17, Maas teaches a third circuit board (fig. 2; 20b) electrically connected to the plug (fig. 3; terminals inside of 55b) of the second connector (55b); wherein the first and second connectors (55a, 55b) are arranged parallel to one another and the second (20a) and third circuit boards (20b) are arranged parallel to one another (see fig. 2).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of claimed invention to incorporate a third circuit board electrically connected to the plug of the second connector; and the first and second connectors being arranged parallel to one another and the second and third circuit boards being arranged parallel to one another as suggested by Maas for the benefit of improving conductivity throughout a circuit board assembly.

Regarding claim 16, Tai and Maas disclose (Maas) the first and second connectors (55a, 55b) are arranged parallel to one another and the second (20a) and third circuit boards (20b) are arranged parallel to one another (see fig. 2).
Tai and Maas do not disclose wherein the first and second connectors are arranged orthogonally to one another and the second and third circuit boards are arranged orthogonally to one another.
However it would have been obvious to one of ordinary skill in the art before the effective filling date of claimed invention to incorporate the first and second connectors being arranged orthogonally to one another and the second and third circuit boards being arranged orthogonally to one another, because it would have been an obvious matter of design choice to form a orthogonal rearrangement between the first and second connectors and the first and second circuit boards since it has been held that rearranging parts of an invention involves only routine skill in the art, In re Japikse, 86 USPQ 70; and also for the benefit of improving the manufacture process of a system of circuit boards by allowing the them to be assembled in a compact manner.

Claim(s) 18 is rejected under 35 U.S.C. 103 as being unpatentable over Tai et al. [US 8,961,199] and Maas et al. [US 10,980,117] as applied to claim 15 above, and further in view of Cheong et al. [US 6,254,435].
Tai and Maas disclose all of the claim limitations but does not explicitly disclose wherein bottom surfaces of the first and second connectors each include a positioning post for engaging with the second and third circuit boards, respectively.
However Cheong teaches a positioning hole (see Col 3 Ln 57-59, 61-64) is formed on the second circuit board (27) for receiving a protruding positioning post (fig. 3; 26) formed on the bottom (12b) of the connector (12).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of claimed invention to incorporate the teaching of Cheong and construct two connectors each including a positioning post for engaging with two separate circuit boards since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art, St. Regis Paper Co. v. Bemis Co., 193 USPQ 8; and also for the benefit of improving the mechanical retention strength between multiple connectors and circuit boards.

Claim(s) 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tai et al. [US 8,961,199] and Maas et al. [US 10,980,117] as applied to claim 15 above, and further in view of Tateishi [US 9,190,747].
Regarding claims 19 and 20, Tai and Maas do not disclose the slots of each of the first and second connectors define at least one open end [claim 19]; wherein the electrical contact pad extends through the open end of each of the slots of the first and second connectors [claim 20].
Regarding claims 19 and 20, Tateishi teaches the slot (19) of the connector define at least one open end (40); the electrical contact pad (15) extends through the open end (40) of the slot (19) of the connector (12).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of claimed invention to incorporate the teaching of Tateishi and construct at least one open end of the slots of two connectors and the electrical contact pad extending through the open end of each of the slots of two connectors since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art, St. Regis Paper Co. v. Bemis Co., 193 USPQ 8; and also for the benefit of reducing production cost by having one contact pad connect with two circuit board assemblies; and evolve the functionality of a circuit board system to expand the application of use for an electronic device.

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E HARCUM whose telephone number is (571)272-9986. The examiner can normally be reached Mon-Fri. 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCUS E HARCUM/              Examiner, Art Unit 2831